date internal_revenue_service number info release date cor-114722-00 the honorable richard lugar united_states senate washington d c attention darlee mccollum dear senator lugar i am responding to your letter dated date on behalf of about the repayment of his student_loan who asked the department of defense loan repayment program was established as an enlistment incentive under this program the department of defense can repay the greater of percent or dollar_figure of an enlisted member’s student loans for each year of completed service performed by the borrower the department of defense makes the payments to the lending institution in general all transfers of anything of value whether paid in cash or in_kind are included in gross_income unless specifically excluded sec_61 of the internal_revenue_code states that gross_income means all income including compensation_for services fringe_benefits etc included in this definition is income_from_discharge_of_indebtedness as examples of income_from_discharge_of_indebtedness the supreme court held that an employer’s payment of an employee’s taxes is included in gross_income of the employee 279_us_716 the tax_court held that an employer’s payment of civil penalties imposed on an employee is included in gross_income of the employee 80_tc_804 i am enclosing a copy of a recent case in which the tax_court held that the army’s repayment of an enlisted member’s student_loan under the department of defense loan repayment program is included in the member’s gross_income because the employer is satisfying the employee’s debt vasquez v commissioner tcmemo_1997_78 i hope this information is helpful to you as requested i am enclosing this letter in duplicate and returning your enclosure if you have any questions please call me or elizabeth edwards of this office at sincerely yours jerry e holmes branch chief employment_tax office of division counsel assistant chief_counsel tax exempt and government entities enclosures
